—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered November 20, 1995, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Defendant pleaded guilty to the crime of robbery in the first degree and was sentenced as a second felony offender to an indeterminate term of imprisonment of 7Vs to 142/s years. Our review of the record prompts us to agree with defense counsel’s assertion that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.